Exhibit 10.1






    
Brinker International, Inc.
F2021 Performance Share Plan




Pursuant to Section 3 of the Brinker International, Inc. Stock Option and
Incentive Plan (the “SOIP”), the Compensation Committee of the Board of
Directors of Brinker International, Inc. (the “Committee”) may grant stock
awards subject to such conditions, restrictions and contingencies as the
Committee may determine.
The Brinker International, Inc. F2021 Performance Share Plan (the “Plan”) is
hereby adopted pursuant to the Committee’s authority under the SOIP to provide
greater incentive to officers and key employees of Brinker International, Inc.
(the “Company”) and its affiliates to achieve the highest level of individual
performance and to encourage such officers or key employees to meet or exceed
specified performance goals in order to contribute to the overall success of the
Company.
The Plan is in all respects subject to the provisions of the SOIP.
1.Definitions. For purposes of the Plan, the terms listed below are defined as
follows:
a.Adjusted EBITDA. The term “Adjusted EBITDA” means, with respect to the Company
or one of the Company’s Brands (as applicable), the annual earnings before
interest, taxes, depreciation and amortization for the Company or applicable
Brand, adjusted to exclude items recorded in the Company’s “Other Gains and
Charges” caption on the consolidated statement of comprehensive income and
further adjusted as set forth in the Appendix to this Plan.
b.Affiliate. The term “Affiliate” means (i) a subsidiary of the Company or (ii)
any entity that is designated by the Committee as a participating employer under
the Plan, provided that the Company directly or indirectly owns at least 20% of
the combined voting power of the common stock of such entity.
c.Board. The term “Board” means the Board of Directors of the Company.
d.Brand. The term “Brand” means each of the restaurant brands wholly owned and
operated by the Company.
e.Cause. The term “Cause” means one or more of the following:
(i)An act of fraud, misappropriation or embezzlement by the Participant in
connection with the Company or a Related Company as determined by the
affirmative vote of at least a majority of the Board or executive committee
thereof;
(ii)Gross mismanagement or gross neglect of the Participant’s duties to the
Company or a Related Company and its policies, procedures or guidelines as
determined by the affirmative vote of at least a majority of the Board or
executive committee thereof; or
(iii)Conviction of the Participant by a court of competent jurisdiction of a
felony.
f.Change in Control. The term “Change in Control” means:
(i)a sale, transfer or other conveyance of all or substantially all of the
assets of the Company on a consolidated basis; or
(ii)the acquisition of beneficial ownership (as such term is defined in Rule
13d-3 promulgated under the Exchange Act) by any “person” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act), other than the Company,
directly or indirectly, of securities representing 50% or more of the total
number of votes that may be cast for the election of directors of the Company;
or


1







--------------------------------------------------------------------------------



(iii)the failure at any annual or special meetings of the Company’s shareholders
held during the three-year period following a “solicitation in opposition” as
defined in Rule 14a-6 promulgated under the Exchange Act, of a majority of the
persons nominated by the Company in the proxy material mailed to shareholders by
the management of the Company to win election to seats on the Board (such
majority calculated based upon the total number of persons nominated by the
Company failing to win election to seats on the Board divided by the total
number of Board members of the Board as of the beginning of such three‑year
period), excluding only those who die, retire voluntarily, are disabled or are
otherwise disqualified in the interim between their nomination and the date of
the meeting.
g.Code Section 409A. The term “Code Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended, and all Treasury Regulations and
guidance promulgated thereunder.
h.Good Reason. The term “Good Reason” means the satisfaction of all of the
following requirements:
(i)One or more of the following facts and circumstances exist: (A) a reduction
in the Executive Participant’s then current base salary other than a general
reduction in base salary that affects all similarly situated executives in
substantially the same proportions; (B) a reduction in the Executive
Participant’s target annual bonus opportunity; (C) a relocation of the principal
location at which the Executive Participant is required to provide services by
more than fifty (50) miles; (D) the Company’s failure to obtain an agreement
from any successor to the Company to assume and agree to perform the obligations
under the Plan in the same manner and to the same extent that the Company would
be required to perform, except where such assumption occurs by operations of
law; (E) a material, adverse change in the Executive Participant’s title,
reporting relationship, authority, duties or responsibilities; or (F) in the
case of an Executive Participant who is the Chief Executive Officer of the
Company only, a failure of any successor to the Company to nominate the
Executive Participant for election by shareholders to the successor company’s
board of directors; and
(ii)the Executive Participant shall have provided the Company written notice
within thirty (30) days of his or her knowledge or reason to know of the
existence of any fact or circumstance constituting Good Reason, the Company
shall have failed to cure or eliminate such fact(s) or circumstance(s) within
thirty (30) days of its receipt of such notice, and the resulting termination of
employment must occur within thirty (30) days following expiration of such cure
period.
i.Disability. Except as otherwise provided by the Committee, the Participant
will be considered to have a “Disability” during the period in which the
Participant is unable, by reason of a medically determinable physical or mental
impairment, to engage in any substantial gainful activity, which condition is
expected to have a duration of not less than 120 days.
j.Executive Participant. The term “Executive Participant” means a Participant
who is the Chief Executive Officer of the Company or any executive vice
president or senior vice president of the Company designated by the Committee at
the time an Award is granted to such Participant.
k.Measurement Period. The term “Measurement Period” means a period of three
consecutive Company fiscal years, or such other period as the Committee
designates in writing prior to granting an Award pursuant to the Plan, beginning
on the date described in a Participant’s Award (the “Regular Measurement
Period”); provided, however, that in the event of a Change in Control, the
Measurement Period will end on the effective date of the Change in Control;
provided further, that if the Target Adjusted EBITDA is


2







--------------------------------------------------------------------------------



not achieved in the Regular Measurement Period then the Measurement Period will
be extended by one fiscal year.
l.Participant. The term “Participant” means an individual who has been granted
an Award under this Plan.
m.Performance Period.     The term “Performance Period” means a period of three
consecutive Company fiscal years, or such other period as the Committee
designates in writing prior to granting an Award pursuant to the Plan, beginning
on the date described in a Participant’s Award. The Performance Period with
respect to an Award will commence at the same time as the corresponding
Measurement Period for the Award. The Performance Period and Measurement Period
for an Award will run for the same duration unless a Change in Control occurs
during the Performance Period, in which case the Measurement Period, but not the
Performance Period, will end as of the effective date of the Change in Control.
n.Performance Share. The term “Performance Share” means the right to receive a
share of Stock upon satisfaction of the performance metrics and/or other
requirements established by the Committee.
o.Retirement Eligible. A Participant is “Retirement Eligible” if the Participant
meets or will meet by the end of the Performance Period, either of the
following: (i) the Participant has satisfied the Rule of 70 and is at least age
55 or (ii) the Participant is at least age 65 regardless of satisfaction of the
Rule of 70.
p.Rule of 70. The term “Rule of 70” means that the sum of the Participant’s age
and the Participant’s years of continuous service (measured from a Participant’s
most recent date of hire or rehire only and taking into account partial years)
with the Company or an Affiliate equals or exceeds 70.
q.SOIP Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used but not defined in the Plan will have the
meaning set forth in the SOIP.
r.Target Adjusted EBITDA. The term “Target Adjusted EBITDA” means Adjusted
EBITDA of either the Company or a Brand, subject to adjustments set forth in the
Appendix. The Target Adjusted EBITDA is determined by the Board.
2.Performance Shares.
a.Awards. A Participant will receive a grant of a target number of Performance
Shares determined by the Committee, which will be set forth in the Participant’s
award letter or other notification (an “Award”) together with (i) a designation
of whether the Participant is eligible to earn Performance Shares based on
achievement of the Company’s Target Adjusted EBITDA or achievement of a Brand’s
Target Adjusted EBITDA, and (ii) the amount determined by the Board to be the
Target Adjusted EBITDA for the Company or the Brand, as applicable.
b.Achieved Shares. The number of a Participant’s Performance Shares that may be
earned under any Award (“Achieved Shares”) will be based on the Company’s or the
Brand’s, as applicable, Adjusted EBITDA during the Measurement Period compared
to the applicable Target Adjusted EBITDA. To determine the Achieved Shares that
may be earned by a Participant (subject to the other terms and conditions of
this Plan), the Participant’s target number of Performance Shares is multiplied
by the “Distribution Percentage” corresponding to the earliest fiscal year in
which the Target Adjusted EBITDA is achieved, as demonstrated in the table
below:


3







--------------------------------------------------------------------------------



Fiscal Year in which the Target Adjusted EBITDA is achieved
Distribution Percentage
2022
150%
2023
100%
2024
50%



c.Independent Measurement. In the event that one or more Participants are given
Awards designating their eligibility to earn Performance Shares is dependent on
achievement of a Target Adjusted EBITDA for a Brand instead of the Company, then
the achievement of the Target Adjusted EBITDA for the Company and the applicable
Brand shall be determined independently and Achieved Shares for the different
Participants may be earned independent of other Participants.
3.Earning Achieved Shares.
a.General Rule. In order to earn the Achieved Shares under the Plan, a
Participant must remain continuously employed by the Company or an Affiliate
through the last day of the applicable Performance Period, except as otherwise
specifically provided in this Plan. Notwithstanding any provision of the Plan to
the contrary, a Participant shall not earn any Achieved Shares following
termination of employment.
b.Death or Disability, Notwithstanding Section 3(a), if a Participant’s
employment with the Company and its Affiliates terminates prior to the last day
of the Performance Period due to the Participant’s death or by the Company due
to the Participant’s Disability, the Participant (or the Participant’s
beneficiary determined in accordance with Section 10) will earn a portion of the
Participant’s Achieved Shares determined for the Participant at the end of the
Measurement Period pursuant to Section 2, if any, based on the number of
complete months that the Participant was employed by the Company or an Affiliate
during the Performance Period, divided by the total number of complete months in
the Performance Period.
c.Retirement Before Age 60. Notwithstanding Section 3(a), if a Participant
ceases to be employed with the Company and its Affiliates prior to the last day
of the Performance Period, and as of the date of the termination the Participant
has (i) satisfied the Rule of 70 and (ii) the Participant is at least age 55 but
not yet age 60, the Participant will earn, as of the date of termination, a
portion of the Achieved Shares determined for the Participant at the end of the
Measurement Period pursuant to Section 2, if any, based on the number of
complete months that the Participant was employed by the Company or an Affiliate
during the Performance Period, divided by the total number of complete months in
the Performance Period.
d.Retirement at or After Age 60. Notwithstanding Section 3(a), if a Participant
ceases to be employed with the Company and its Affiliates prior to the last day
of the Performance Period, and as of the date of the termination the Participant
has (i) satisfied the Rule of 70 and is at least age 60, or (ii) the Participant
is at least age 65 regardless of satisfaction of the Rule of 70, the Participant
will earn, as of the date of termination, all of the Achieved Shares determined
for the Participant at the end of the Measurement Period pursuant to Section 2,
if any.
e.Involuntary Termination.
(i)Involuntary Terminations without Cause Not Following a Change in Control.
Notwithstanding Section 3(a), if a Participant is involuntarily terminated for a
reason other than for Cause prior to the last day of the Performance Period, the
Participant will earn, as of the date of termination from employment, except as
otherwise provided below, a portion of the Participant’s Achieved Shares
determined for the Participant at the end of the Measurement Period pursuant to
Section 2, if any, based on the number


4







--------------------------------------------------------------------------------



of complete months that the Participant was employed by the Company or an
Affiliate during the Performance Period, divided by the total number of complete
months in the Performance Period.
(ii)Certain Involuntary Terminations without Cause or Terminations (by Executive
Participants only) for Good Reason Following a Change in Control.
Notwithstanding Sections 3(a) and 3(e)(i), in the event there has been a Change
in Control during the Performance Period and the Awards were not earned as of
the effective date of the Change in Control pursuant to Section 3(f), then if a
Participant is involuntarily terminated for a reason other than Cause or if an
Executive Participant terminates for Good Reason following the Change in Control
and prior to the last day of the Performance Period, the Participant will earn,
as of the date of termination, all of the Participant’s Achieved Shares
determined for the Participant at the end of the Measurement Period pursuant to
Section 2, if any.
f.Change in Control. Notwithstanding the provisions of Section 3(a), in the
event of a Change in Control while the Participant remains in employment, if the
Awards are not assumed or replaced with awards of substantially equal value by
the acquiring entity in such a Change in Control and/or cease to remain
outstanding immediately following the Change in Control, each Participant will
earn, as of the effective date of the Change in Control, the Achieved Shares
determined for the Participant at the end of the Measurement Period pursuant to
Section 2, but in no event less than 100% of the target number of the
Participant’s Performance Shares. After a Change in Control, references to the
“Company” as they relate to this Plan shall refer to the successor entity.
g.Most Favorable Provision Applies. For the avoidance of doubt, if two or more
of Sections 3(b) through 3(f) above apply, then the applicable Section that
results in the Participant earning the greatest number of Achieved Shares shall
control.
4.Forfeiture. Except as otherwise provided in Section 3, if a Participant ceases
to be employed by the Company or any Affiliate prior to the last day of the
Performance Period, the Participant will immediately forfeit the Performance
Shares and all interest in the Award as of the date of the Participant’s
termination and the Participant will not be entitled to receive any payment with
respect to the Performance Shares. Notwithstanding any provision of the Plan to
the contrary, the Participant will forfeit any Performance Shares immediately
and without notice upon (A) the termination of the Participant’s employment for
Cause, (B) the Participant’s breach of any confidentiality agreement or similar
agreement pertaining to the confidentiality and nondisclosure of proprietary
information, including but not limited to trade secrets, of the Company or any
Affiliate, or (C) the Participant’s commission of any act of malfeasance or
wrongdoing affecting the Company or any Affiliate. Furthermore, and
notwithstanding Section 3, if subsequent to the Participant’s termination of
employment with the Company or any Affiliate (other than due to a termination
following a Change in Control without Cause or for Good Reason, as applicable)
and prior to the end of the Performance Period, the Participant becomes employed
by, consults with, and/or participates as an officer, director, employee,
independent contractor, adviser, consultant, partner, principal, or shareholder
(with more than five percent (5%) equity) with any entity which owns and/or
operates (either directly or indirectly) or is engaged, or planning to be
engaged (either directly or indirectly) in the ownership and /or operation of
any of the “Competitive Restaurants” listed below or successors thereto, then
the Participant’s Award will be immediately forfeited.


5







--------------------------------------------------------------------------------



1
Applebee's
30
Lazy Dog
2
Beef O'Brady's
31
Longhorn Steakhouse
3
Bertucci's
32
Miller's Ale House Restaurant
4
BJ's Restaurants
33
Morton's
5
Bonefish Grill
34
North Italia
6
BRAVO! Cucina Italiana
35
O'Charleys
7
Brio Tuscan Grille
36
Olive Garden
8
Bubba’s 33
37
On The Border
9
Buca di Beppo
38
Outback Steakhouse
10
Buffalo Wild Wings
39
Panera
11
California Pizza Kitchen
40
PF Chang's China Bistro
12
Carino's Italian Grill
41
Pizza Hut
13
Carraba's Italian Grill
42
Red Robin
14
Cheddar's Scratch Kitchen
43
Romano's Macaroni Grill
15
Cheesecake Factory
44
Ruby Tuesday
16
Chipotle Mexican Grill
45
Ruth's Chris Steak House
17
Chuy's
46
Saltgrass Steak House
18
Cracker Barrel
47
Seasons 52
19
Dave & Busters
48
Shake Shack
20
Dickey's Barbecue
49
Texas Roadhouse
21
Firebirds Wood Fired Grill
50
TGI Fridays
22
Fleming's Prime Steakhouse
51
The Capital Grille
23
Fogo De Chao
52
The Old Spaghetti Factory
24
Fuddruckers
53
Top Golf
25
Hooters
54
True Food Kitchen
26
Houlihans
55
Uno Chicago Grill
27
Houston's/Hillstone
56
Wingstop
28
Il Fornaio Restaurant
57
Yard House
29
KFC
 
 

5.Payment of Earned Achieved Awards.
a.Each earned Achieved Share will entitle a Participant to receive one share of
Stock (or other consideration of equal value, as determined by the Committee, in
the event payment is made following a Change in Control).
b.Subject to Section 6 and except as provided below, shares of Stock (or other
consideration, as applicable) with respect to earned Achieved Shares will be
issued to each Participant in payment of an Award during the 60-day period
immediately following the conclusion of the applicable Performance Period.
c.Notwithstanding Section 5(b), subject to Section 6, in the event a Participant
has a termination of employment described in Section 3(b) or 3(e) herein and the
Participant does not meet the definition of Retirement Eligible, shares of Stock
(or other consideration, as applicable) with respect to earned Achieved Shares
will be issued to such Participant in payment of an Award during the 60-day
period immediately following the conclusion of the Performance Period.
d.The Company will issue a like number of shares of Stock (or other
consideration, as applicable) to the Participant, and the Participant will own
such shares of Stock (or other consideration, as


6







--------------------------------------------------------------------------------



applicable) free of all restrictions described herein except Section 4 and
Section 9. A Participant will not have the right to designate the taxable year
of payment. At no time prior to the end of the Performance Period will any Stock
(or other consideration, as applicable) be issued pursuant to an Award except as
specifically provided herein.
6.Section 409A.
a.Although the Company does not guarantee the tax treatment of any payments or
benefits under the Plan, the intent of the Company is that the payments and
benefits under this Plan be exempt from, or comply with, Code Section 409A and
to the maximum extent permitted the Plan shall be limited, construed and
interpreted in accordance with such intent. In no event whatsoever shall the
Company or its Affiliates or their respective officers, directors, employees or
agents be liable for any additional tax, interest or penalties that may be
imposed on a Participant by Code Section 409A or damages for failing to comply
with Code Section 409A.
b.Notwithstanding the foregoing or any other provision of this Plan to the
contrary, if at the time of a Participant's “separation from service” (within
the meaning of Code Section 409A), the Participant is a "Specified Employee,"
then the Company will defer the payment of any nonqualified deferred
compensation subject to Code Section 409A payable upon separation from service
(without any reduction in such payments or benefits ultimately paid or provided
to the Participant) until the date that is six (6) months following separation
from service or, if earlier, the earliest other date as is permitted under Code
Section 409A (and any amounts that otherwise would have been paid during this
deferral period will be paid in a lump sum on the day after the expiration of
the six (6) month period or such shorter period, if applicable). A Participant
will be a "Specified Employee" for purposes of this Plan if, on the date of the
Participant's separation from service, the Participant is an individual who is,
under the method of determination adopted by the Company designated as, or
within the category of employees deemed to be, a "Specified Employee" within the
meaning and in accordance with Treasury Regulation Section 1.409A-1(i). The
Company shall determine in its sole discretion all matters relating to who is a
"Specified Employee" and the application of and effects of the change in such
determination.
c.Notwithstanding anything in this Plan or elsewhere to the contrary, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Plan providing for the payment of any amounts or benefits
that constitute “non-qualified deferred compensation” within the meaning of Code
Section 409A upon or following a termination of a Participant’s employment
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such provision of this Plan,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service” and the date of such separation from service
shall be the date of termination for purposes of any such payment or benefits.
7.Dividends and Dividend Equivalents. A Participant will have no voting rights
or dividend rights with respect to the Performance Shares or any shares of Stock
underlying the Performance Shares until payment of earned Achieved Shares in
accordance with Section 5 and then only with respect to earned Achieved Shares.
No Participant will be entitled to receive any cash dividends or dividend
equivalents with respect to Performance Shares until payment of earned Achieved
Shares and then only with respect to earned Achieved Shares. However, at the
same time that shares of Stock are issued under Section 5 or Section 6, the
Participant (or the Participant’s beneficiary determined in accordance with
Section 10) will also receive a lump sum cash payment equal to the amount of
cash dividends paid by the Company that were declared prior to payment of earned
Achieved Shares (but in no event later than the end of the Performance Period)
on the number of shares of Stock issued to the Participant (or the Participant’s
beneficiary).


7







--------------------------------------------------------------------------------



8.Capital Adjustments and Reorganizations. The number of Performance Shares
covered by an Award will be subject to equitable adjustment, as determined by
the Committee, to reflect any stock dividend, stock split, share combination,
separation, reorganization, liquidation or the like, of or by the Company. In
the event of any such transaction or event, the Committee, in its discretion,
may provide in substitution for the Award such alternative consideration as it,
in good faith, may determine to be equitable in the circumstances and may
require in connection with such substitution the surrender of the Award so
replaced.
9.Clawback Provisions. If the Participant is an officer of the Company
(“Officer”) and the Board, or an appropriate committee thereof, has determined
that any fraud, negligence, or intentional misconduct by the Officer was a
significant contributing factor to the Company having to restate all or a
portion of its financial statement(s), the Board or committee shall take, in its
discretion, such action as it deems necessary to remedy the misconduct and
prevent its recurrence. In determining what remedies to pursue, the Board or
committee will take into account all relevant factors, including whether the
restatement was the result of fraud, negligence, or intentional misconduct. The
Board will, to the extent permitted by applicable law, in all appropriate cases,
require reimbursement of any bonus or incentive compensation paid to the
Officer, cause the cancellation of restricted or deferred stock awards and
outstanding stock options, and seek reimbursement of any gains realized on the
exercise of stock options attributable to such awards, if and to the extent that
(a) the amount of incentive compensation was calculated based upon the
achievement of certain financial results that were subsequently reduced due to a
restatement, (b) the Officer engaged in any fraud or misconduct that caused or
contributed to the need for the restatement, and (c) the amount of the bonus or
incentive compensation that would have been awarded to the Officer had the
financial results been properly reported would have been lower than the amount
actually awarded. In addition, the Board may dismiss the Officer, authorize
legal action, or take such other action to enforce the Officer’s obligations to
the Company as it may deem appropriate in view of all the facts surrounding the
particular case. The Company will not seek to recover bonuses or other
compensation as detailed above paid more than three years prior to the date the
applicable restatement is disclosed.
10.Heirs and Successors. This Plan will be binding upon, and will inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. Subject to the
terms of the SOIP, any consideration or other benefits distributable to a
deceased Participant under this Plan will be distributed to the beneficiary
designated by the Participant in writing filed with the Committee in such form
as the Committee will require. If a deceased Participant has failed to designate
a beneficiary, or if the designated beneficiary of the deceased Participant dies
before the Participant or before complete distribution of consideration or other
benefits due under this Plan, the consideration or other benefits to be
distributed under this Plan will be distributed to the legal representative or
representatives of the estate of the last to die of the Participant and the
beneficiary.
11.Taxes, Transaction Costs and Withholding. A Participant will be solely
responsible for the payment of all taxes and transaction costs relating to the
granting, vesting/earning and payment of an Award. It will be a condition to the
obligation of the Company to issue or transfer shares of Stock or other
applicable consideration that the Participant pay to the Company, upon its
demand, such amount as may be requested by the Company for the purpose of
satisfying its liability to withhold federal, state or local income or other
taxes incurred in connection with the Award. If the amount requested is not
paid, the Company may refuse to issue or transfer shares of Stock or other
applicable consideration to the Participant (or to the Participant’s
beneficiary).


8







--------------------------------------------------------------------------------



12.Administration. The authority to interpret and administer the terms and
conditions of the Plan will be vested in the Committee, and the Committee will
have all powers with respect thereto as it has with respect to the SOIP. Any
interpretation of the Plan by the Committee and any decision made by it with
respect to the Plan is final and binding.
13.Relation to SOIP. Notwithstanding anything in the Plan to the contrary, the
terms of the Plan will be subject to the terms of the SOIP, a copy of which may
be obtained from the office of the Secretary of the Company. Any amendment to
the SOIP will be deemed to be an amendment to the Plan to the extent that the
amendment is applicable hereto.
14.No Employment Contract. Nothing contained in the Plan will (a) confer upon a
Participant any right to be employed by or remain employed by the Company or any
Affiliate, or (b) limit or affect in any manner the right of the Company or any
Affiliate to terminate the employment or adjust the compensation of a
Participant.
15.Unfunded Plan. It is the Company’s intention that the Plan be unfunded. The
Company is not required to set aside any assets for payment of the benefits
provided under the Plan, and no Participant will have a security interest in any
Award.
16.Governing Law. The interpretation, performance, and enforcement of the Plan
will be governed by the laws of the State of Texas, without giving effect to the
principles of conflict of laws thereof and all parties, including their
successors and assigns, consent to the jurisdiction of the state and federal
courts of Texas.


[Remainder of page intentionally left blank.]










9







--------------------------------------------------------------------------------



Appendix to the Brinker International, Inc. Performance Share Plan
The Target Adjusted EBITDA and the calculation of Adjusted EBITDA will reflect
the following adjustments as appropriate to the extent such items are not
already in the Company’s “Other Gains and Charges” caption on the consolidated
statement of comprehensive income.
(a)Accounting Changes. Adjusted EBITDA will be adjusted to neutralize any
impacts associated with changes in accounting principles pursuant to accounting
pronouncements adopted during the Measurement Period.
(b)Compensation Plan Expense. For purposes of Adjusted EBITDA, the expense
related to any performance share plans (including any stock option plans) of the
Company (or awards thereunder) (the “Applicable Performance Share Plans”), and
any profit sharing plans of the Company (the “Applicable Profit Sharing Plans”),
will be determined as follows: (i) the expense with respect to each Applicable
Performance Share Plan will be equal to the planned expense at 100% achievement
with respect to such plan as of the beginning of each applicable measurement
period thereunder; and (ii) the expense with respect to each Applicable Profit
Sharing Plan will be equal to the planned expense at 100% achievement with
respect to such plan for each performance year (or other applicable performance
period) thereunder, all as determined by the Committee in its sole discretion.
For clarification, Adjusted EBITDA will neither (i) be reduced by higher
expenses associated with achievement above target, or (ii) receive the benefit
of lower expenses associated with achievement below target with respect to any
Applicable Performance Share Plans or Applicable Profit Sharing Plans.
(c)Unplanned Brand or Business Dispositions. Any one-time profit or loss
associated with the disposition or sale of a brand or business will be excluded
from the Adjusted EBITDA calculation. Associated disposition costs, including
but not limited to transaction, transition, disintegration or restructuring will
be excluded from the Adjusted EBITDA calculation. Target Adjusted EBITDA will be
adjusted as of the transaction date to neutralize the impact of the disposition
by excluding from Target Adjusted EBITDA the expected profit from the disposed
brand or business for the period after the transaction.
(d)Unplanned Brand or Business Acquisition. Acquisition costs associated with
the purchase of a brand or business, including but not limited to transaction,
transition, integration or restructuring, will be excluded from the Adjusted
EBITDA calculation. At the time of a brand or business acquisition, the
Committee will adjust the Target Adjusted EBITDA to account for increases in
expected EBITDA from the acquisition and may consider such factors as it deems
appropriate, such as the cost of acquisition capital, historical performance and
potential synergies. All EBITDA from the acquisition shall then be included in
the actual Adjusted EBITDA calculation.
(e)Refranchised Restaurants. Any gain or loss from refranchising transactions
will be excluded from the Adjusted EBITDA calculation. Target Adjusted EBITDA
will be adjusted to neutralize the impact of the disposition of the refranchised
restaurants by excluding the expected profit from the refranchised restaurants
less recorded royalties.
(f)External Events. Adjusted EBITDA will be adjusted to neutralize the impact of
extraordinary, non-recurring events (such as natural disasters, terrorist
attacks, pandemics, government mandated dining room closures or capacity
restrictions, industry-wide food-borne illness, etc.).


[End of document.]


10





